The opinion of the Court was delivered by
Lewis, C. J.
The action for contribution is founded upon the equity arising from the payment by the plaintiff of more than his share of a liability existing at the time against both. Where the plaintiff is not liable for the debt, he has no right to volunteer a payment for the purpose of making the defendant his debtor. And where the defendant is not bound for it, the payment confers no benefit upon him. He is, therefore, under no obligation to reimburse the plaintiff. If the claims of Carney, Bracken and Elliott, against Wheatfield township had been paid by the latter before they were barred by the Statute of Limitations, a right of action for contribution would have arisen, and the action might have been brought at any time within six years from the time of payment. But they were all barred by the statute before -¡he payment. And Wheatfield township is, therefore, not entitled to recover. The judgment recovered against that township does not vary the case, because that action was brought more than six years after the cause of action accrued, and from what appears in the paper-book it might have been successfully defended. An erroneous decision in that case is no reason for perpetuating the error in this.
This view of the case renders it unnecessary to notice the questions of evidence raised on the trial.
Judgment affirmed.